SENTENCIA
El 5 de enero de 2011 el Estado ocupó y confiscó un vehículo de motor presuntamente utilizado en violación a los Arts. 5.04 y 5.06 de la Ley de Armas de Puerto Rico.(1) Basado en estos mismos hechos, el Estado presentó cargos criminales en contra del Sr. Luis Marzán Oyóla y el Sr. Teddy Báez Rijos.(2) En el caso del señor Marzán Oyóla, los cargos fueron desestimados porque la vista preliminar no se celebró dentro de los sesenta días de su arresto, según dispone la Regla 64(n)(6) de Procedimiento Criminal.(3) Mientras, los cargos contra el señor Báez Rijos fueron des-estimados porque éste no fue presentado a juicio dentro de los ciento veinte días siguientes a la lectura de la acusa-ción, conforme a la Regla 64(n)(4) de Procedimiento Criminal.(4)
Posterior a este desenlace, y como parte de las deman-das civiles de impugnación de confiscación previamente *41presentadas y consolidadas,(5) tanto Reliable Financial-Services y Triple-S Propiedad Inc.,(6) como el señor Mar-zán Oyóla, presentaron sus respectivas solicitudes de sen-tencia sumaria.(7) En éstas alegaron, en esencia, que el Tribunal debía anular la confiscación realizada, como con-secuencia del resultado favorable obtenido por los impu-tados en el caso penal. Evaluada la controversia, el 23 de enero de 2012 el Tribunal de Primera Instancia emitió una sentencia en la que declaró ha lugar la solicitud de dictamen sumario y ordenó la devolución del vehículo confiscado.(8) De acuerdo con el foro primario, no procedía la aplicación de la nueva normativa establecida en la Ley Uniforme de Confiscaciones de 2011 porque ese no era el derecho vigente al momento de la confiscación. Por lo tanto, concluyó que desestimados los cargos criminales procedía la anulación de la confiscación realizada.(9)
Inconforme con esta determinación, el Estado acudió ante el Tribunal de Apelaciones.(10) El 13 de julio de 2012 el foro apelativo intermedio emitió una resolución en la que se limitó a expresar, en lo que a la controversia ante este Tribunal Supremo respecta, que confirmaba “la sentencia sumaria mediante la cual el TPI determinó que ante la confiscación indebida y en ausencia de otra prueba que jus-tificara la confiscación realizada, procedía la devolución del vehículo”.(11) En desacuerdo con ello, el Estado acudió ante *42este Tribunal para solicitar revisión de la sentencia única-mente en lo que concierne al caso KLAN201200497.(12) Denegada la petición de certiorari presentada y evaluada la correspondiente solicitud de reconsideración, el Tribunal reconsideró su determinación y expidió el recurso peticionado.(13)
El 1 de marzo de 2016, el Tribunal celebró una vista oral en la que todas las partes tuvieron la oportunidad de expo-ner sus respectivos planteamientos. Ahora bien, luego de considerar detenidamente los escritos presentados por las partes, así como los argumentos planteados por éstas du-rante la vista oral, los Jueces y las Juezas de este Tribunal se encuentran igualmente divididos en cuanto a sus votos. Por lo tanto, y conforme a la Regla 4(a) del Reglamento de este Tribunal Supremo,(14) se confirma el dictamen recu-rrido del Tribunal de Apelaciones, específicamente en lo que respecta al caso número KLAN201200497.
Lo acordó y manda el Tribunal y lo certifica el Secretario del Tribunal Supremo. La Juez Asociada Señora Rodríguez *43Rodríguez y la Jueza Asociada Señora Pabón Charneco emi-tieron sus respectivas opiniones de conformidad. El Juez Asociado Señor Rivera García emitió una opinión disidente, a la que se unieron el Juez Asociado Señor Martínez Torres, el Juez Asociado Señor Kolthoff Caraballo y el Juez Aso-ciado Señor Feliberti Cintrón. La Jueza Presidenta Oronoz Rodríguez hizo constar la expresión siguiente:
Estoy conforme por entender que procedía declarar “con lu-gar” la demanda de impugnación de confiscación y ordenar la devolución del vehículo. Ello en vista de que la causa penal relacionada con la confiscación no prosperó.
El Juez Asociado Señor Estrella Martínez hizo constar la expresión siguiente:
Estoy conforme con el dictamen emitido por este Tribunal por los fundamentos contenidos en mi voto particular disi-dente en Bco. Bilbao Vizcaya et al. v. ELA et al., 194 DPR 116, 149 (2015).
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
I
Dados los efectos nocivos que acarrearán las sentencias que hoy certifica este Tribunal, producto de la artificiosa prolongación —mediante la celebración de una vista oral innecesaria—(1) de una controversia sobre la cual los Jue-ces que componemos este Tribunal habíamos ya formulado un criterio, me veo obligada a expresarme nuevamente.
*44Hoy este Tribunal, por estar igualmente dividido, certi-fica dos sentencias que confirman los dictámenes recurridos en los casos Banco Bilbao Vizcaya v. ELA, CC-2012-0767, y Mapfre Praico Ins. Co. v. ELA, CC-2013-1077. Ello luego de la celebración de una vista oral superflua que, evidente-mente, no contribuyó en lo absoluto a la consecución de al-gún consenso, como ya habíamos adelantado. Más aún, es menester señalar que si la vista en cuestión no se hubiese celebrado, este Tribunal hubiera estado en posición de resolver de una vez y por todas la controversia común que com-parten los referidos casos. Y es que el 10 de noviembre de 2015, día en que se certificó la resolución que dispuso para la celebración de la vista oral, este Tribunal estaba com-puesto por nueve Jueces, ocho de los cuales habíamos emi-tido por escrito un criterio sobre el caso de epígrafe, el cual era contrario a la posición que en aquel entonces había pro-puesto el Juez ponente. Existiendo, por lo tanto, una posi-ción mayoritaria sobre el curso por seguir en estos casos, el “retiro artificial” de la fallida ponencia y la convocatoria in articulo mortis a una vista oral, solo ha servido: para dilatar aún más la solución de estos casos y de las decenas de casos similares que penden ante nuestro Tribunal, el Tribunal de Apelaciones y el Tribunal de Primera Instancia; para obli-gar a las partes a incurrir en costes adicionales innecesa-rios, y para propiciar la incertidumbre jurídica sobre el al-cance de una ley que genera amplia litigación en nuestros tribunales. En fin, la actuación que censuramos en aquel momento apunta a una no muy eficaz y feliz administración de la Justicia. Véase Bco. Bilbao Vizcaya et al. v. ELA et al., 194 DPR 116 (2015) (Resolución).
Reitero, nos parece lamentable que debido a un inopi-nado retraso, carente de justificación jurídica, se sancione un pasmoso estado de incertidumbre en los foros inferiores. Es decir, ante las sentencias que hoy suscribe este Tribunal, tanto el Tribunal de Primera Instancia, como el Tribunal de Apelaciones, no tendrán una guía clara *45de cómo atender controversias análogas. Asimismo, con tal proceder, este Tribunal desatiende una de sus funciones medulares: pautar el Derecho en nuestra jurisdicción. Ante una situación como ésta, pues, le competerá a la Legisla-tura tomar cartas en el asunto y disponer la solución defi-nitiva a la que no pudo llegar este Tribunal.
En vista de lo anterior, reitero mi criterio de que la vista oral en el caso de epígrafe fue patentemente innecesaria y, peor aún, sancionó veladamente un estado de incertidum-bre en los foros inferiores al dilatar la disposición defini-tiva del caso que nos atañe.
HH HH
Por último, en cuanto a los méritos de la controversia que este Tribunal hoy rehúye resolver, baste con señalar que ésta ya fue resuelta definitivamente en Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011). En aquella ocasión, este Tribunal determinó, sin ambages, que “[a]l amparo de nuestras interpretaciones constitucionales, y cónsono con la normativa federal vigente, hemos vinculado el resultado del proceso civil de confiscación al desenlace de la causa criminal contra la persona imputada del delito a base del cual se justifica la confiscación”. Íd., pág. 680.(2) Ello, pues, debería ser suficiente para disponer de la controversia planteada por el peticionario. Máxime, cuando lo resuelto por este Tribunal en Coop. Seg. Múlt. se fundamentó en consideraciones constitucionales, aun cuando éstas no ha-yan sido explicitadas.
HH HH HH
En vista de lo anterior, estoy conforme.
*46— O —
Opinión de conformidad emitida por la Jueza Asociada Se-ñora Pabón Charneco.
This Court holds only the judicial power— the power to pronounce the law as [the legislative branch] has enacted it. We lack the prerogative to repair laws that do not work out in practice, just as the people lack the ability to throw us out of office if they dislike the solutions we concoct. We must always remember, therefore, that “[o]ur task is to apply the text, not to improve upon it”.(1)
Estoy conforme con el resultado anunciado en la sentencia que antecede. Debido a que con la aprobación de la Ley Núm. 119-2011, infra, no se incluyó disposición estatutaria alguna que prohíba la aplicación de la doctrina de impedi-mento colateral por sentencia en los procedimientos de confiscaciones, y que no nos compete como parte de nuestra labor judicial suplir al estatuto esa prohibición ante un silencio estatutario, procede confirmar el dictamen emitido por el foro a quo.
I
Como cuestión de umbral y en aras de contextualizar la controversia de autos, es necesario hacer un recuento breve de la legislación que se ha aprobado en nuestra jurisdicción para regular el ámbito de las confiscaciones civiles.
Como parte del esfuerzo que llevó a cabo el Estado por varias décadas para uniformar los procedimientos de con-fiscación previamente esparcidos en distintas leyes espe-ciales, la entonces Asamblea Legislativa aprobó la Ley *47Núm. 93 de 13 de julio de 1988, según enmendada, conocida como Ley Uniforme de Confiscaciones de 1988 (34 LPRA ant. sec. 1723 et seq. [ed. 1991]). Véase Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 663 (2011). Con su aprobación se derogó la Ley Núm. 39 de 4 de julio de 1960, según enmen-dada, conocida como Ley Uniforme de Confiscación de Vehí-culos, Bestias y Embarcaciones, 34 LPRA ants. sees. 1721 y 1722, cuya vigencia reguló las confiscaciones civiles en nues-tra jurisdicción por aproximadamente tres (3) décadas.
Según las disposiciones de las derogadas leyes unifor-mes de confiscaciones de 1960 y 1988, y sus posteriores enmiendas, hubo un “decidido desarrollo de nuestra jurisprudencia hacia condicionar el proceso civil de confiscación al resultado de la causa criminal contra el alegado autor del delito”. (Énfasis suprimido). Coop. Seg. Múlt. v. E.L.A., supra, pág. 676. Así pues, y a pesar de que la Asamblea Legislativa repetidamente ha adoptado la modalidad de confiscación civil o in rem vis a vis la confiscación criminal o in personam,(2) desde Carlo v. Srio. de Justicia, 107 DPR 356 (1978), nuestro desarrollo jurisprudencial consecuen-temente ha utilizado la doctrina de impedimento colateral por sentencia al momento de adjudicar controversias sus-citadas bajo los estatutos de confiscación anteriores. Ampa-rados en esa doctrina, se trazó una marcada tendencia de condicionar la acción civil de confiscación al resultado de la acción penal. De modo que un dictamen de culpabilidad en la acción penal era un requisito sine qua non para conti-nuar con el proceso civil de confiscación.
Así pues, a partir de la norma pautada en Carlo v. Srio. de Justicia, supra, este Foro continuó forjando abundante jurisprudencia encaminada a trazar la tendencia de condi-cionar la acción de impugnación de confiscación al resul-*48tado obtenido en la esfera penal. Véanse, por ejemplo: Del Toro Lugo v. E.L.A., 136 DPR 973 (1994); Suárez v. E.L.A., 162 DPR 43 (2004) (per curiam); Ford Motor v. E.L.A., 174 DPR 735 (2008); Díaz Morales v. Depto. de Justicia, 174 DPR 956 (2008) (per curiam); Coop. Seg. Múlt. v. ELA, supra.
Un análisis de los referidos pronunciamientos jurispru-denciales demuestra que de la misma manera que este Tribunal reiteradamente ha reconocido el carácter indepen-diente entre una acción in rem y la acción in personam, hemos sido consecuentes en enfatizar que el resultado de la acción penal que dio lugar a la confiscación es determinante y está necesariamente atado al proceso de confiscación civil. A esos efectos, y tan reciente como en el 2011, expresamos que “no se trata únicamente de la aplicación de la doctrina de impedimento colateral por sentencia, sino de excepciones a la independencia del proceso in rem fundadas en la extin-ción de la acción penal contra la persona presuntamente responsable del delito”. (Énfasis suprimido). Coop. Seg. Múlt. v. ELA, supra, pág. 676.
Es menester apuntar que mientras se desarrolló la re-ferida progenie jurisprudencial, en el 2000 la Asamblea Le-gislativa promulgó la Ley Núm. 32-2000 con el fin de en-mendar la Ley Núm. 93. Específicamente, el estatuto enmendó el Art. 2 de la Ley Núm. 93 para adicionarle un inciso (c) y expresamente excluir la aplicación de la doctrina de impedimento colateral por sentencia en casos de confiscación. A esos efectos, la mencionada enmienda esta-blecía lo siguiente:
[e]l resultado favorable al acusado o imputado en cualquiera de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada sobre, la acción civil de con-fiscación, aunque ésta se base en los hechos imputados en la acción penal. (Énfasis suplido). Art. 2(c) de la Ley Núm. 32-2000, 2000 (Parte 1) Leyes de Puerto Rico 376.
Apenas tres (3) años después de aprobar la Ley Núm. 32, la Asamblea Legislativa promulgó la Ley Núm. 18-2003 *49con el propósito expreso de derogar la precitada enmienda. La razón de ello fue atemperar el estatuto confiscatorio a los pronunciamientos jurisprudenciales emitidos hasta el momento con relación a este tema. Específicamente, la Asamblea Legislativa entendió que el inciso (c) que añadió la Ley Núm. 32, supra, para excluir la aplicación de la doctrina de impedimento colateral por sentencia en un pro-cedimiento de confiscación era tajantemente incompatible con nuestros pronunciamientos jurisprudenciales en Carlo v. Srio. de Justicia, supra, y en Del Toro Lugo v. E.L.A., supra. Véase Exposición de Motivos de la Ley Núm. 18-2003 (2003 (Parte 1) Leyes de Puerto Rico 64). Con su pro-ceder, la Asamblea Legislativa fue diáfana en su intención de revertir a la normativa adoptada por este Foro al inter-pretar los postulados de la Ley Núm. 93, a saber: condicio-nar la acción civil de confiscación al resultado de la acción penal.(3)
Como discutiré más adelante, nada en el texto estatuta-rio aprobado en el 2011 nos permite concluir que la Asam-blea Legislativa prohibió el uso de la doctrina de impedi-mento colateral por sentencia en casos de confiscaciones. Como veremos a continuación, el texto estatutario es nues-tra primera parada en el proceso de adjudicación, ya que en nuestro ordenamiento lo determinante no es lo que quiso decir el legislador, sino lo que en efecto dijo.
En numerosas ocasiones nos hemos visto precisados a reiterar las normas de interpretación estatutaria que rigen en nuestro ordenamiento. Cruz Parrilla v. Depto. Vivienda, 184 DPR 393 (2012); Romero et als. v. Cabrer Roig et als., 191 DPR 643 (2014). Como intimé, en este ejercicio debe-mos acudir en primer lugar al texto de la ley. Cruz Parrilla v. Depto. Vivienda, supra, pág. 404. Si este es claro y libre de toda ambigüedad, “la letra de ella no debe ser menos-preciada bajo el pretexto de cumplir su espíritu”. Art. 14 *50del Código Civil, 31 LPRA sec. 14. De modo que, “si el len-guaje de la ley no crea dudas y es claro en cuanto a su propósito, su propio texto es la mejor expresión de la inten-ción legislativa”. Soc. Asist. Leg. v. Ciencias Forenses, 179 DPR 849, 862 (2010). Solo ante una ambigüedad en el texto, deben los tribunales asegurarse de cumplir con los propósitos legislativos. Cruz Parrilla v. Depto. Vivienda, supra, pág. 404. Despúes de todo, “the text is the law, and it is the text that must he observed”. (Enfasis suplido). A. Sca-lia, A Matter of Interpretation: Federal Courts and the Law, New Jersey, Princeton University Press, 1997, pág. 22.
Con este marco doctrinal en mente, pasemos a analizar el caso de autos al amparo de las disposiciones del estatuto vigente que regula el procedimiento de confiscación en nuestra jurisdicción.
II
A. La Ley Núm. 119-2011, conocida como Ley Uni-forme de Confiscaciones de 2011 (34 LPRA sec. 1724 et seq.), es el estatuto que actualmente rige el procedimiento de confiscación en Puerto Rico. Inter alia, su aprobación derogó la Ley Núm. 93 e instituyó un trámite expedito y uniforme para la confiscación de bienes por parte del Estado. Asimismo, y particularmente pertinente a la con-troversia ante nuestra consideración, la Ley Núm. 119 mantuvo inalterada la naturaleza “in rem” de las confisca-ciones en nuestra jurisdicción, modalidad que ha regido en nuestro ordenamiento por varias décadas.
En cuanto a este particular, en el Art. 2 de la Ley Núm. 119 (34 LPRA sec. 1724 n.) el legislador dispuso que: “[...] se sostiene y reafirma la naturaleza in rem de las confiscaciones, independientemente de cualquier otra acción de naturaleza penal, administrativa o de cualquier otra *51naturaleza”. (Énfasis suplido).(4) Del texto estatutario pode-mos colegir como la Asamblea Legislativa mantuvo intacta la política pública que ha regido en nuestra jurisdicción en cuanto a la naturaleza in rem de las confiscaciones. En va-rios artículos de la Ley Núm. 119(5) el legislador ratificó que la confiscación es un procedimiento civil que va dirigido contra la cosa misma y, por consiguiente, independiente de cualquier otro proceso que se pueda llevar contra el dueño o el poseedor de los bienes ocupados. 34 LPRA sec. 1724e. En otras palabras, la Ley Núm. 119 no añadió o alteró nada en nuestro ordenamiento con respecto a las confiscaciones civiles.
Nótese que el legislador utilizó el vocablo “reafirmar”, lo que significa que la Asamblea Legislativa afirmó nueva-mente lo que ya existía en nuestro ordenamiento y en nuestras expresiones jurisprudenciales sobre este tema. Es decir, la Asamblea Legislativa ratificó que la acción de con-fiscación es independiente de cualquier otra acción, ya sea penal, administrativa o de otra índole. Ello ha sido así en nuestro ordenamiento por décadas. Como vimos, esta inde-pendencia es precisamente lo que este Tribunal consisten-temente señaló en las ocasiones que interpretó las disposi-ciones de la derogada Ley Núm. 93 y aplicó la doctrina de impedimento colateral por sentencia.
Por otro lado, y a diferencia de la Ley Núm. 32 aprobada en el 2000, es importante enfatizar que la Asamblea Legis-lativa no incluyó prohibición expresa alguna en la Ley Núm. 119 en cuanto a la aplicación de la doctrina de impe-dimento colateral por sentencia en pleitos de impugnación de confiscación. Este factor es clave, ya que, como veremos, la Asamblea Legislativa conocía la línea jurisprudencial que habíamos construido por décadas, y en vez de incluir *52una disposición estatutaria en la que se prohibiera el uso del impedimento colateral por sentencia, terminó cons-truyendo un estatuto en el que se repite lo que siempre ha sido la norma en este tema: que el procedimiento penal y el civil de confiscación son diferentes y, por lo tanto, independientes.
B. Un análisis del texto de la Ley Núm. 119 nos de-muestra que la Asamblea Legislativa no fue diáfana en su intención de desligar totalmente el desenlace del proceso penal de la acción civil de confiscación como lo hizo en el 2000 mediante la aprobación de Ley Núm. 32. Por lo tanto, no podemos concluir que los tribunales están impedidos de utilizar la determinación favorable obtenida en el proceso penal para disponer de la acción civil de confiscación.(6)
La aprobación de la Ley Núm. 119 no es más que un ejercicio legislativo en el que la Asamblea Legislativa confeccionó una Ley nueva, pero acabó repitiendo lo que ha sido el estado de derecho por décadas, a saber: la natu-raleza civil e independiente del procedimiento de confisca-ción in rem con respecto a la acción in personam. Según hemos discutido, a través de los años este Foro ha enfati-zado que “[l]a confiscación civil constituye una acción inde-pendiente del resultado de la acción penal”. (Enfasis *53en el original suprimido y énfasis suplido). Del Toro Lugo v. E.L.A., supra, pág. 983, y que “la confiscación civil es una acción independiente de la acción penal”. (Énfasis suplido). Coop. Seg. Múlt. v. E.L.A., supra, pág. 668. Véase, además, Ford Motor v. ELA, supra. Contrastemos estas expresiones jurisprudenciales con el texto de la Ley Núm. 119.
Al exponer la política pública de la Ley Núm. 119 el legislador dispuso en el texto de la Ley que “se sostiene y reafirma la naturaleza in rem de las confiscaciones, inde-pendiente de cualquier otra acción de naturaleza penal, administrativa o de cualquier otra naturaleza”. (Énfasis suplido). Art. 2 de la Ley Núm. 119, supra. Véanse, además, los Arts. 8 y 15 de la Ley Núm. 119, supra. Este texto estatutario sencillamente recoge el estado de derecho vi-gente previo a la aprobación de la Ley Núm. 119. Es decir, el legislador no cambió nada.
De lo anterior podemos colegir como la Asamblea Legis-lativa incluyó en el texto de la Ley Núm. 119 lo que desde hace varias décadas este Tribunal ha enfatizado. Ello, a pesar de que el legislador conocía el andamiaje jurispru-dencial trazado por este Foro en casos de confiscaciones civiles, en el cual a pesar de reconocer la independencia entre la acción in rem y la in personam, consistentemente atamos la primera al resultado de la causa criminal. Como podemos apreciar, lo que hizo el legislador fue reafirmar el estado de derecho vigente.
Es menester señalar que en el texto de la Ley Núm. 119 la Asamblea Legislativa no incluyó tajante y textualmente una prohibición al uso de la doctrina de impedimento cola-teral por sentencia en los procesos de confiscación. No po-demos ignorar que en nuestra función judicial nuestro punto de partida al momento de interpretar un estatuto es lo que expresó el legislador en el texto de la ley, no lo que quiso expresar y no incluyó.
Sería erróneo y contrario a nuestro desarrollo jurispru-dencial concluir que como la Asamblea Legislativa reiteró e *54incluyó en el texto de la ley que el proceso de confiscación civil es uno independiente del proceso penal, lo que verda-deramente quiso decir es que estaba vedado utilizar la doc-trina de impedimento colateral por sentencia en un procedi-miento de impugnación de confiscación civil. Ese razonamiento tendría el efecto de suplir esa intención al texto de la Ley Núm. 119 cuando sencillamente esa prohibi-ción no existe en el cuerpo del estatuto. El hecho de que el legislador expresara que los procesos son independientes meramente repite lo que ha sido el estado de derecho por décadas en el ámbito de las confiscaciones civiles en Puerto Rico.
No existe ninguna sección en el texto de la Ley Núm. 119 que prohíba el uso de la doctrina de impedimento co-lateral por sentencia en estos casos. Lo que es más, aún si buscáramos esa prohibición fuera del texto, en ninguna parte de la Exposición de Motivos o del historial legislativo se incluye una intención de eliminar la aplicación de la figura de impedimento colateral por sentencia en estos procesos. A pesar de que en el pasado se ha legislado para expresamente prohibir el uso de la doctrina de impedi-mento colateral por sentencia, como se hizo en el 2000, en esta ocasión la Asamblea Legislativa no lo hizo. Como la Asamblea Legislativa lo que sí hizo fue repetir una norma vigente en nuestro ordenamiento, no veo razón para que nos desviemos de nuestra línea jurisprudencial en este tema.
Al ejercer nuestra función judicial no podemos alejarnos de las disposiciones expresas incluidas en la Ley Núm. 119 para suplir una prohibición que el legislador no incluyó en el texto del estatuto. Ese proceder socavaría las normas de interpretación estatutaria que rigen en nuestro ordena-miento y constituiría un ejercicio de legislación judicial re-chazado por nuestro ordenamiento constitucional. Según hemos discutido, lo determinante es el texto que aprobó el legislador, no lo que quería aprobar. Solo cuando existe am-*55bigüedad en el texto estatutario podemos recurrir a la in-tención legislativa. Nada en la Ley Núm. 119 es ambiguo: meramente se repite el derecho vigente y por consiguiente se convalida nuestro desarrollo jurisprudencial en este tema. Ante ese escenario, no podemos acudir a una alegada intención legislativa para resolver la controversia de autos. Mucho menos podemos explorar primero si una “determi-nada interpretación y resultado” va acorde con el texto del estatuto; a contrario sensu, primero acudimos al texto es-tatutario y luego lo interpretamos.
Reafirmo que nuestra función judicial en primera ins-tancia se limita a analizar el texto estatutario. Cuando el texto de la Ley es claro, como es el caso de la Ley Núm. 119, nuestra labor interpretativa culmina ahí: no debemos acudir a una intención legislativa gris para encontrar lo que alegadamente el legislador quiso decir y así validar un resultado particular.(7)
HH hH
Por todo lo anteriormente expuesto, estoy conforme con el resultado anunciado en la Sentencia que antecede. De-bido a que la Ley Núm. 119 no alteró nada en nuestro ordenamiento con respecto a las confiscaciones civiles, pro-cede aplicar al caso de autos —como correctamente hizo el foro primario— la doctrina de impedimento colateral por sentencia. De modo que el Tribunal de Apelaciones actuó correctamente al confirmar el dictamen emitido por el Tribunal de Primera Instancia.
*56— o —

 Arts. 5.04 y 5.06 de Ley Núm. 404-2000, Ley de Armas de Puerto Rico, 25 LPRA sec. 458c y 458e. Véase Caso CC-2012-0767, 2da Pieza, Apéndice, Carta de notificación de la Junta de Confiscaciones del Departamento de Justicia del Estado Libre Asociado de Puerto Rico, pág. 557.


 Al Sr. Luis Marzán Oyóla se le presentaron cargos por violación a los Arts. 5.04, 5.06 y 6.01 de la Ley de Armas de Puerto Rico, 25 LPRA secs. 458c, 458e y 459, mientras que contra el Sr. Teddy Báez Rijos se presentaron cargos por viola-ción a los Arts. 5.04, supra, y 5.10 de la Ley de Armas de Puerto Rico, 25 LPRA see. 4581


 Regla 64(n)(6) de Procedimiento Criminal, 34 LPRA Ap. II. Véase Caso Núm. CC-2012-0767, 2da Pieza, Apéndice, Vista Preliminar Regla 23 de Procedimiento Criminal - Resolución, pág. 552.


 Regla 64(n)(4) de Procedimiento Criminal, 34 LPRA Ap. II. Véase Caso Núm. CC-2012-0767, 2da Pieza, Apéndice, Resolución, pág. 553.


 Véase Caso Núm. CC-2012-0767, 2da Pieza, Apéndice, Demanda, págs. 517-519. Véanse, además: Demanda impugnación de confiscación, págs. 521-523; Orden de consolidación, págs. 536-537.


 Reliable Financial Services, Inc. fue la entidad que financió el vehículo de motor confiscado. Mientras que Triple-S Propiedad es la compañía aseguradora del vehículo de motor por la suma adeudada que tenía una póliza de seguros expedida para cubrir el riesgo de confiscaciones. Véase Caso Núm. CC-2012-0767, 2da Pieza, Apéndice, Demanda, págs. 517-518.


 Íd., Moción de Sentencia Sumaria, págs. 554-556; Moción en Sentencia Sumaria, págs. 579-582.


 Íd., Sentencia, págs. 469-480.


 Íd.


 Véase Caso Núm. CC-2012-0767, 2da Pieza, Apéndice, Apelación Civil, págs. 436-466.


 Íd., Sentencia, pág. 79.


 La Sentencia del Tribunal de Apelaciones recurrida por el Estado en el presente caso dispuso de cuatro casos consolidados, a saber: KLAN2011-01883, KLAN201200427, KLAN201200497 y KLCE201200267. En la Petición de Certiorari presentada originalmente por el Estado el 29 de agosto de 2012, éste solicitó la revisión de la sentencia en su totalidad, es decir, peticionó la revocación de la dispo-sición del Tribunal de Apelaciones en los cuatro casos mencionados. Esta petición de certiorari estuvo acompañada de una Moción en solicitud de autorización para pre-sentar petición de “certiorari” en exceso de páginas, la cual fue declarada “no ha lugar” por este Tribunal. Así, se le concedió al Estado un término de cinco días para que presentara su recurso en cumplimiento con el límite de páginas establecido en el Reglamento de este Tribunal Supremo. Véase Resolución del 6 de septiembre de 2012. Conforme a ello, el Estado presentó una versión en cumplimiento en la que especificó que solicitaba la revisión de la sentencia en lo que concernía únicamente al caso KLAN201200497. Véase Petición de certiorari, de 24 de septiembre de 2012, pág. 3 esc. 3. En esa misma fecha, el Estado presentó una Moción de desistimiento parcial en la que desistió de los primeros seis errores expuestos en la petición de certiorari originalmente presentada, que hacían referencia a la disposición del Tribunal de Apelaciones en los casos KLAN201101883, KLAN201200427 y KLCE201200267. Esta moción fue declarada “ha lugar”. Véase Resolución de 29 de noviembre de 2012. Así las cosas, el único caso del Tribunal de Apelaciones que quedó pendiente de revisión ante este Tribunal Supremo era el KLAN201200497.


 Véase Resolución del 25 de enero de 2013.


 4 LPRA Ap. XXI-B.


 Para una pormenorización de las razones en virtud de las cuales la vista oral celebrada el 1 de marzo de 2016 fue innecesaria, véase Bco. Bilbao Vizcaya et al. v. ELA et al., 194 DPR 116 (2015) (Rodríguez Rodríguez, J., voto particular disidente).


 Conviene recordar que cuatro de los ochos Jueces que actualmente componen este Tribunal estuvieron conformes con lo resuelto en Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011).


 King v. Burwell, 135 S.Ct. 2480, 192 L.Ed.2d 483 (2015), opinión disidente del Juez Scalia.


 Véanse: Ley Núm. 39 de 4 de julio de 1960, según enmendada, conocida como Ley Uniforme de Confiscaciones de Vehículos, Bestias y Embarcaciones, 34 LPRA ants. secs. 1721 y 1722; Ley Núm. 93 de 13 de julio de 1988, según enmendada, conocida como Ley Uniforme de Confiscaciones de Vehículos, Bestias y Embarcaciones, 34 LPRA ants. secs. 1723-1723(p); Ley Núm. 119-2011, conocida como Ley Uniforme de Confiscaciones de 2011 (34 LPRA sec. 1724 et seq.).


 Véase Informe sobre el P. de la C. 1972 de la Comisión de lo Jurídico del Senado de Puerto Rico, 14ta Asamblea Legislativa, 5ta Sesión Ordinaria, págs. 1-3.


 Véanse, además, los Arts. 8 y 15 de la Ley Núm. 119 (34 LPRA secs. 1724e y 1724f).


 Íd.


 Cabe mencionar que el 22 de febrero de 2016 se presentó en la Cámara de Representantes el P. de la C. 2816. Este propone una enmienda al Art. 8 de la Ley Núm. 119, supra, para añadir lo siguiente:
“El proceso de confiscación será uno civil dirigido contra los bienes e indepen-diente de cualquier otro proceso de naturaleza penal, civil o administrativa que se pueda llevar contra el dueño o el poseedor de los bienes ocupados bajo las disposicio-nes de cualquier ley que autorice la confiscación de bienes por parte del Estado.
“En aquellos casos de naturaleza penal en que, luego de una adjudicación de los hechos en sus méritos, la acción no prospere, resulte en una absolución, el imputado de delito obtenga un resultado favorable, y final, por cualquier fundamento, o la posibili-dad que tiene el Estado para encausar a la persona imputándole la comisión del delito se extinga, automáticamente se aplicará la doctrina de cosa juzgada e impedimento colateral por sentencia a pesar de la naturaleza ‘in rem’ de la confiscación”. (Enfasis suplido).
De lo anterior podemos colegir que la actual Asamblea Legislativa está conside-rando un proyecto de ley que expresamente reconoce la aplicabilidad de la doctrina de cosa juzgada e impedimento colateral por sentencia en los procesos de confiscación.


 Debido a que esta controversia puede resolverse mediante interpretación estatutaria, no hay razón para atender asuntos constitucionales en cuanto a la apli-cación de la figura de impedimento colateral por sentencia a estos casos. Debemos recordar que “los tribunales no debemos entrar a considerar la constitucionalidad o inconstitucionalidad de una ley o de una actuación a menos que ello sea imprescin-dible y que la controversia bajo consideración no pueda ser adjudicada por otros fundamentos”. (Citas omitidas). Pueblo v. Yip Berríos, 142 DPR 386, 421 (1997).